Case 2:19-cv-04980-AB-SK Document 140 Filed 04/29/20 Page 1of1 Page ID #:2050

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:19-cv-04980-AB (FFMx) Date: April 29, 2020

Title: Nomadix, Inc. v. Guest-Tek Interactive Entmt. Ltd.

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER DENYING PLAINTIFF’S EX PARTE
APPLICATION [DKT. NO. 134]

Before the Court is Plaintiff Nomadix, Inc.’s (“Nomadix”) emergency ex
parte application for an order modifying the Court’s stay order and amending
judgment. (Dkt. No. 134.) Defendant Guest-Tek Interactive Entertainment, Ltd.
(“Guest-Tek”) opposes Nomadix’s ex parte application. (Dkt. No. 136.) Through
its ex parte application, Nomadix seeks to modify the Court’s stay order, to have
the stay lift automatically on April 29, 2020, or, alternatively, on May 1, 2020.
(Dkt. No. 134.) However, as Guest-Tek states in opposition, imposing such a
deadline risks jeopardizing Guest-Tek’s right to appellate review, as there is no
guarantee that the Ninth Circuit can decide Guest-Tek’s emergency motion before
the next business day. Because it is not within this Court’s power to set deadlines

for appellate review, Nomadix’s ex parte application is DENIED. Nomadix’s
motion to amend judgment is similarly DENIED.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
